Citation Nr: 1402671	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-22 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, D.W. (appellant's daughter), and R.M.



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to July 1965, which included service aboard the U.S.S. Weiss APD-135 from August 1962 to July 1965.  He died in November 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appellant, D.W. (the appellant's daughter), and R.M., testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript is of record.  The Board remanded the claim in August 2012 for additional development.  The record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The Board notes that its August 2012 remand included referral of the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  The Board also instructed the RO to adjudicate the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death in a rating decision and to provide the appellant notice of the decision along with her appellate rights.  The RO was also instructed to specifically inform the appellant that if she disagreed with the determination, she must perfect an appeal on the issue within one year of notice thereof, if she wishes it to be certified to the Board.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death was denied in a February 2013 rating decision, notice of which was provided to the appellant in a March 4, 2013, letter.  This issue is not presently before the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides while serving aboard the U.S.S. Weiss during its travels up the Saigon River in March 1963.

2.  The Veteran's death certificate lists diabetes mellitus as a significant condition contributing to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for the cause of the Veteran's death, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a). 

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.303(a).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c). 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include type II diabetes mellitus.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA regulations state that Veterans who served aboard large ocean-going ships that operated in the offshore waters of the Republic of Vietnam are often referred to as "Blue Water" Veterans because of the blue color of the deep offshore waters.  They are distinguished from "Brown Water" Veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  "Brown Water" Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

The Veteran's death certificate lists the immediate cause of death as septic shock with multi origin dysfunction syndrome as well as pneumonia (MRSA).  The death certificate also lists several significant conditions contributing to death, but not resulting in the underlying cause, specifically morbid obesity, respiratory failure, diabetes mellitus, renal failure, and demand ischemia.  

The appellant is claiming, among other theories, that the Veteran's death was caused by his alleged exposure to herbicides while stationed aboard the U.S.S. Weiss APD-135 off the coast of Vietnam and that this exposure contributed to the Veteran's diabetes mellitus which, in turn, contributed to his death.

The Veteran's service personnel records confirm that he was stationed aboard the U.S.S. Weiss APD-135 from August 1962 to July 1965.  In its August 2012 remand, the Board instructed the RO to contact the U.S. Army & Joint Services Records Research Center (JSRRC) to verify whether the U.S.S. Weiss APD-135 served in the "Brown Water" of Vietnam during the Veteran's service aboard the ship.  In a response received in January 2013, the JSRRC provided information after reviewing the 1945 to 1973 ship history for the U.S.S. Weiss.  In pertinent part, the JSRRC reported that the U.S.S. Weiss went up the Saigon River on March 1, 1963, and moored in Saigon until the following day.  

VA has compiled a list of Navy and Coast Guard ships associated with service in Vietnam for the purpose of determining whether Veterans who served on board are eligible for the presumption of Agent Orange exposure based on the ships' operations.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm ("VA List of Ships" updated July 9, 2013).  This list establishes that the U.S.S. Weiss conducted inland waterway troop-landing operations with Marine and SEAL units at various locations in the Mekong River Delta, Rung Sat Special Zone, and Saigon River and routinely surveyed river mouths and canal entrances for amphibious landings from November 1965 through February 1969.  See id. (emphasis added).  Although the Board acknowledges that the dates listed post-date the Veteran's dates aboard the U.S.S. Weiss, the fact remains that the JSRRC has indicated the U.S.S. Weiss went up the Saigon River on March 1, 1963, while the Veteran was onboard, which was during the Vietnam era.  Therefore, it logically follows that the U.S.S. Weiss' travels up the Saigon River while the Veteran was stationed aboard results in his eligibility for the presumption of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(iii).  

As the Veteran is presumed to have been exposed to herbicides during service as a result of the U.S.S. Weiss' travels up the Saigon River in March 1963, it is also presumed that his diabetes mellitus is related to such exposure.  Given that the Veteran's death certificate lists diabetes mellitus as one of several significant conditions contributing to his death, the Board resolves all reasonable doubt by concluding that service connection for the cause of the Veteran's death is warranted.



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


